Nothing in the order of the Supreme Court deprived the Surrogate's Court of its jurisdiction to direct the respondent-administratrix to account to the appellant. While that order fixed the amount of the appellant's lien and directed payment thereof out of the estate, the question remained whether and, if so, to what extent, the distributable estate was sufficient for that purpose after determination of the respective rights of the persons entitled to distribution. It was, therefore, error to dismiss the appellant's objections on the ground that he had no interest in this proceeding.
The order of the Appellate Division and the decree of the Surrogate's Court should be reversed, with costs in all courts to the appellant, payable out of the estate, and the matter remitted to the Surrogate's Court for further proceedings in accordance with this opinion.
CRANE, Ch. J., LEHMAN, O'BRIEN, LOUGHRAN, FINCH and RIPPEY, JJ., concur; HUBBS, J., taking no part.
Ordered accordingly. *Page 292